Title: To George Washington from Adam Stephen, 28 June 1758
From: Stephen, Adam
To: Washington, George



Sir
Camp at Raystown June 28th 1758

We arrived at this place on the 24th with 500 of the Pennsylvanians. Col. Bouquet designs a place of Some Strength hereabouts—From Shippensburg to Fort Loudon 22 miles[;] from that to F. Littleton extreamly bad Road hilly & Stony 20 miles[;] From that to Juniata where there is built a Small Stocado 18

miles[;] From that post to Raystown Camp 14 miles[.] The road from Loudon to Juniata worse by far than any betwixt Cumberland & Duquesne which has engaged Col Bouquet to Adopt the Scheme of Carrying horses.
I reced the Cash of Capt. Fields 20/ Short in the first Sum, and only Currency instead of Sterling for Mr Lawson.
Messiers Gist and Allen came up with us the night before we marchd from Littleton, and as it was Col. Bouquets Opinion that you would have left Winchester before they could reach it He thought it could be no great disappointment to have them join you at F. Cumberland.
Hayton Joind us at this place only two days ago—The Waggons were overloaded & all broke on the Road, without any loss of the Cargo.
There were Regulations made here, by Which two Batmen are Allowed to Each Company two hatchet & two Camp Colour men clear of all Camp Duty.
The Gentlemen here will be at a Loss for Carrying Saddles, and as there were Some left at Cumberland belonging to Virginia as I imagine; They will be obligd to you for Sending them a Dozen besides paying for them.
The men are a good deal harassd, but we have lost none—I am with respect, Sir, Your most Obt huble Sert

Adam Stephen

